PER CURIAM.
The court has reviewed appellant’s pleading filed March 17, 2006 which was designated as appellant’s initial brief by order. A review of said brief demonstrates that no preliminary basis for reversal has been demonstrated. Therefore, the appeal is affirmed pursuant to Florida Rule of Appellate Procedure 9.315(a). We find that the appeal is frivolous and appellant is cautioned that the continued filing of frivolous actions may result in the imposition of sanctions. This is appellant’s second admonition regarding the filing of frivolous actions.
WARNER, FARMER and HAZOURI, JJ., concur.